UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity:333-206361-07 Central Index Key Number of Issuing entity:0001689111 JPMCC Commercial Mortgage Securities Trust 2016-JP4 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-206361 Central Index Key Number of depositor:0001013611 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable):0000835271 JPMorgan Chase Bank, National Association (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001682518 Starwood Mortgage Funding VI LLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001632269 Benefit Street Partners CRE Finance
